DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 18, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3, and similarly Claim 13 and 18; Claim 3, and similarly Claim 13, and 18, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, as the claims define recite the first factor loadings for the respective third risk evaluation values, however Claim 1 just recites third risk values are obtained, but no true respective first factor loadings for that value.  Further, there appears to be some lack of antecedent for “the weight corresponding to the respective second risk evaluation value”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim(s) 1-15 the claimed invention is directed to abstract idea without significantly more.  The claim(s) recites concepts related to risk evaluation.
Claim 1, and similarly Claim 6, and 11 recite:

calculating a first factor loading of each of first risk evaluation values by performing factor analysis on the first risk evaluation values which are calculated according to respective techniques; 
excluding, from the first risk evaluation values, one or more risk evaluation values for which the calculated first factor loading is less than the predetermined value; and
 performing the factor analysis on second risk evaluation values obtained by excluding the one or more risk evaluation values from the first risk evaluation values, 
wherein the processing is repeated until no risk evaluation value for which the first factor loading is less than the predetermined value appears by the factor analysis and third risk evaluation values are obtained after the processing is repeated.
The steps as recited in the claims focus on calculating... by perform factor analysis, excluding..., values.... is less than the predetermined value, performing a factory analysis..., repeating until no risk evaluation value. Thus, under its broadest reasonable interpretation, such limitations, cover performance of the limitation in the mind but for the recitation of generic computer components (i.e., medium/processor).  More specifically, the examiner notes that the concepts above are steps the human mind can perform with the aid of pencil and paper i.e., a user manually perform such steps as listed above.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, such claims can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of i.e., (i.e., medium and processor) to perform the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic computer performing calculations). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements i.e., medium and processor to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory.
Regarding Claims 2-5, 7-10, and 12-15; these claims recites limitations that further define the same abstract idea as noted in Claim(s) 1 and/or Claim 6 or 11 respectfully.  Therefore they are considered patent ineligible for the reasons given above.  
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 7,194,353 B1) in view of Konrardy et al. (US 9,972,054 B1) 

Regarding Claim 1, and similarly Claim 6 and 11
Baldwin discloses a non-transitory computer-readable recording medium recording an evaluation program that causes a computer to perform processing (col. 1, lines 45-col. 2, lines 3), the processing comprising: 
calculating a first factor loading of each of first risk evaluation values by performing factor analysis on the first risk evaluation values which are calculated according to respective techniques (FIG. 3 and col. 8, lines 26-59 - As shown at step 312, a flight path (which may be referred to as an initial or original flight path for convenience) for a given aircraft is identified between an initial point 212 and a destination point 214 in the airspace. This original flight path can be any suitable starting flight path including a straight line between the known initial point 212 (e.g., takeoff point) and known destination point 214 (e.g., target point), such as illustrated in FIG. 2.At step 314, a cumulative threat risk value is then calculated for each of the grid cells 216 based on the threat contributions of one or more threats 202);
performing the factor analysis on second risk evaluation values ... (col. 12, lines 16-57 and col. 13, lines 3-12 - At this point, further iterations over steps 322 326 can be carried out based on threat risk and aircraft constraints using the above-noted candidate flight path as a starting point, but using different particular conditions. For example, iterations over steps 322 326 can now be carried to further adjust the flight path as long as the cumulative threat risk along the flight path is reduced at least by a predetermined amount or percentage compared to that in the previous iteration and as long as aircraft constraints are satisfied);
wherein the processing is repeated until no risk evaluation value for which the first factor loading is less than the predetermined value appears by the factor analysis and third risk evaluation values are obtained after the processing is repeated (col. 13, lines 53-63 - At the point of step 328, it is likely that an acceptable flight path will have been generated. However, as noted above, it is possible the iterations have been stopped because a predetermined number of iterations has been reached (e.g., a time out condition as been reached). Thus, at step 328, a determination can be made as to whether an acceptable flight path has indeed been found, e.g., based on whether the above-described threat risks are below allowable values and whether aircraft constraints are satisfied).
 Baldwin fails to explicitly disclose:
excluding, from the first risk evaluation values, one or more risk evaluation values for which the calculated first factor loading is less than the predetermined value;
performing the factor analysis on second risk evaluation values obtained by excluding the one or more risk evaluation values from the first risk evaluation values....
However, in an analogous art, Konrardy teaches concepts in which excluding, from the first risk evaluation values, one or more risk evaluation values for which the calculated first factor loading is less than the predetermined value (Konrardy, col. 33, lines 25-31 - For example, the server 140 may determine the risk level associated with each of a plurality of sets of expected vehicle use parameters. In some embodiments, sets of vehicle use parameters corresponding to zero or negligible (e.g., below a predetermined threshold probability) expected use levels may be excluded from the determination for computational efficiency.).
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing of the claimed invention to use concepts of excluding, from the first risk evaluation values, one or more risk evaluation values for which the calculated first factor loading is less than the predetermined value, and apply them to the performing the factor analysis on second risk evaluation values of Baldwin, to thereby conclude with reasonable expectation limitation of success performing the factor analysis on second risk evaluation values obtained by excluding the one or more risk evaluation values from the first risk evaluation values.  This would be obvious since there are a finite number of identified, predictable potential solutions (i.e. excluding parameters for risk levels) to the recognized need (computation efficiency) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (exclude values in risk analysis, as certain parameters corresponding to zero or negligible (e.g., below a predetermined threshold probability) for added benefit of computation efficiency).

Regarding Claim 2, and similarly Claim 7 and 12
Baldwin in view of Konrardy disclose the medium to Claim 1.
	Baldwin further discloses wherein the processing further includes: calculating a comprehensive risk evaluation value by combining the third risk evaluation values (FIG. 3 and 5A and col. 10, lines 62-col. 11, line 3 - At step 318, a determination is made as to whether the threat risk for the aircraft along the flight path 210 is below an allowable limit (the cumulative threat risk value of the grid cells 216 intersecting the flight path 210 are below the allowable threat risk per grid cell). If this condition is met, the method proceeds to step 320).




Claim(s) 3, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 7,194,353 B1) in view of Konrardy et al. (US 9,972,054 B1) in view of Examiner’s Official Notice.   

Regarding Claim 3, similarly Claim 8 and 13;
Baldwin in view of Konrardy disclose the medium to Claim 1.
Baldwin in view of Konrardy fail to explicitly disclose wherein the processing further includes: calculating a weight for each of the first factor loadings for the respective third risk evaluation values with respect to a total of the first factor loadings for the respective third risk evaluation values; and calculating the comprehensive risk evaluation value by totaling results obtained by multiplying each of the second risk evaluation values by the weight corresponding to the respective second risk evaluation value.
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the risk evaluation arts to weight chosen data as required or needed and then subsequently perform calculations on said weighted data sets (i.e., formulas,  multiplication, division, algorithmic, logarithm, etc.) to produce a given result as needed or desired for specific the models or calculations needed for the given risk calculation.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to Baldwin in view of Konrardy to include wherein the calculated first factor ... is a negative number.
One would have been motivated to combine the teachings of EON to Baldwin in view of Konrardy to do so as it provides / allows a user to model/calculate data results in any manner needed.

Claim(s) 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 7,194,353 B1) in view of Konrardy et al. (US 9,972,054 B1) in view of Chimento (US 2007/0244782 A1).

Regarding Claim 4, similarly Claim 9 and 14;
Baldwin in view of Konrardy disclose the medium to Claim 1.
Baldwin further discloses wherein the calculated first factor loading which is less than the predetermined value (col. 9, lines 61-col. 10-, line 17).  As constructed the allowable threat risk per grid cell is set (i.e., less than predetermined value)  
Baldwin in view of Konrardy fail to explicitly disclose wherein the calculated first factor ... is a negative number.
However, in an analogous art, Chimento teaches concepts of wherein the calculated first factor ... is a negative number ([0091] - For example, the calculations described herein may be readily modified to produce an risk indicator scale ranging from negative values to positive values).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Chimento to the first factor loading which is less than a predetermined value of Baldwin in view of Konrardy to include wherein the calculated first factor ... is a negative number.
One would have been motivated to combine the teachings of Chimento to Baldwin in view of Konrardy to do so as it provides / allows to adapt a particular situation (Chimento, [0091]).

Claim(s) 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 7,194,353 B1) in view of Konrardy et al. (US 9,972,054 B1) in view of Masuyama et al. (US 2006/0200395 A1).

Regarding Claim 5, similarly Claim 10 and 15;
Baldwin in view of Konrardy disclose the medium to Claim 1.
	Baldwind discloses ...the factor analysis (FIG. 3 and col. 8, lines 26-59 - As shown at step 312, a flight path (which may be referred to as an initial or original flight path for convenience) for a given aircraft is identified between an initial point 212 and a destination point 214 in the airspace. This original flight path can be any suitable starting flight path including a straight line between the known initial point 212 (e.g., takeoff point) and known destination point 214 (e.g., target point), such as illustrated in FIG. 2.At step 314, a cumulative threat risk value is then calculated for each of the grid cells 216 based on the threat contributions of one or more threats 202).
Baldwin in view of Konrardy fail to explicitly disclose wherein the factor analysis is factor analysis including oblique rotation.
However, in an analogous art, Masuyama teaches wherein the ... analysis is ... analysis including oblique rotation ([0023] - risk calculation [0139] – oblique rotation).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Masuyama to the factor analysis of Baldwin in view of Konrardy to include wherein the ... analysis is ... analysis including oblique rotation
One would have been motivated to combine the teachings of Masuyama to Baldwin in view of Konrardy to do so as it provides / allows factor loading selection according to the objective (Masuyama, [0139]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627